Name: Commission Regulation (EEC) No 2911/89 of 28 September 1989 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 280/ 18 Official Journal of the European Communities 29 . 9 . 89 COMMISSION REGULATION (EEC) No 2911/89 of 28 September 1989 on the supply of various consignments of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 16 120 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 28 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6. 1989, p. 1 . ( ¢&lt;) OJ No L 136, 26 . 5 . 1987, p . 1 . (4) OJ No L 204, 25 . 7 . 1987, p. 1 . 29 . 9 . 89 Official Journal of the European Communities No L 280/ 19 ANNEX I 1 . Operation No ('): 433/89 2. Programme : 1989 3. Recipient : Mauritania 4. ReprÃ ©sentative of the recipient (2) : Commissariat a la SÃ ©curitÃ © Alimentaire , BP 37-7, Nouakchott ; tel. : 514 58 : Ã l'attention de M. le Commissaire Ã la SÃ ©curitÃ © Alimentaire 5. Place or country of destination : Mauritania 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.1 ); specific characteristics : protein content 11 % minimum 8. Total quantity : 6 000 tonnes 9. Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l.(a)) Additional markings on the packing : 'ACTION N0 433/89 / FROMENT TENDRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Nouakchott 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 30. 11 . 1989 18. Deadline for the supply : 31 . 12. 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 17. 10. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 31 . 10 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30. 11 . 1989 (c) deadline for the supply : 31 . 12. 1989 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 1.9 . 1989, fixed by Commission Regulation (EEC) No 2612/89 (OJ No L 252, 30 . 8 . 1989, p. 14) No L 280/20 Official Journal of the European Communities 29 . 9 . 89 ANNEX II 1 . Operation No ('): 510/89 2. Programme : 1988 3. Recipient : CICR, Av. de la Paix 17, CH-1202 Geneva ; tel . : (022) 734 60 01 ; telex 22269 ICRC CH 4. Representative of the recipient ^): ICRC Delegation, PO Box 4442, Lumumba Avenue, Plot . 11 , Kampala, Uganda ; tel . 23 05 1 7 / 23 24 50, telex 62237 ICRC UGA 5. Place or country of destination : Uganda 6. Product to be mobilized : Milled rice (CN code 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods 00 : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.10) 8 . Total quantity : 50 tonnes (120 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (4) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms Marking on bags (at l?ast 5 cm high) : 'ACTION No 510/89 / UG-53 / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / KAMPALA' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Mombasa (CICR-Kenya : ICRC Regional Delegation, International House (5th floor), Mama Ngina Street, PO Box 73226, Nairobi , Kenya ; tel . 26 468/9 or 33 37 96 ; telex 25216 ICRC KE) 16. Address of the warehouse and, if appropriate, port of landing : ICRC Delegation, Red Cross Warehouse, c/o Cartage Workshop, Uganda Railways, Kampala, Uganda 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 20. 11 . 1989 18 . Deadline for the supply : 25. 12. 1989 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 17. 10 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 31 . 10 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 . 11 . to 5. 12. 1989 (c) deadline for the supply : 10 . 1 . 1990 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de l'aide alimentaire a 1 attention de Monsieur N. Arend batiment Loi 120, bureau 7/58 200, rue de la Loi B-1049 Brussels telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 1.9. 1989 fixed by Commission Regulation (EEC) No 2612/89 (OJ No L 252, 30. 8 . 1989, p. 14) 29 . 9 . 89 Official Journal of the European Communities No L 280/21 ANNEX III 1 . Operation No (') : 528/89 2. Programme : 1989 3. Recipient : Madagascar (RÃ ©gie malgache des monopoles fiscaux (RMMF), 21 , avenue de 1 IndÃ ©pendance, B.P. 23, Antananarivo 101 4. ReprÃ ©sentative of the recipient (2) : Ambassade de la rÃ ©publique dÃ ©mocratique de Madagascar, avenue . de Tervuren 276, B-1150 tel . 770 17 26 Brussels ; telex 61197 TELMAD B 5. Place or country of destination : Madagascar 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.1 ); specific characteristics : moisture content : 13,5% maximum 8 . Total quantity : 10 000 tonnes 9. Number of lots : one 10. Packaging : in bulk, plus  210 000 new woven-popypropylene bags for food use, weighing riot less than 120 grams, which have been specially treated against the effects of ultraviolet light, 125 needles and sufficient twine  marking on the bags, in letters at least 5 cm high : ¢ACTION N0 528/89 / FROMENT TENDRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã MADAGASCAR' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient : Toamasina 1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the . goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15. 11 . 1989 18 . Deadline for the supply : 15. 12. 1989 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period . allowed for submission of tenders : 17. 10 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 31 . 10 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 . 11 . 1989 (c) deadline for the supply : 31 . 12. 1989 22. Amount of the tendering security : 5 ECU per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Brussels ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 1.9 . 1989 fixed by Regulation (EEC) No 2612/89 OJ No L 252, of 30. 8 . 1989, p. 14) No L 280/22 Official Journal of the European Communities 29 . 9 . 89 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227 of 7. 9 . 1985, p. 4 . (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. f) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05 . (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. I7) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin .